           Case 4:17-cr-00319-JM Document 46 Filed 11/29/18 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION


UNITED STATES OF AMERICA                                                               PLAINTIFF



V.                               CASE NO. 4:17-CR-319-BSM


NATHANIEL BURROUGHS                                                                  DEFENDANT


                        ORDER GRANTING MOTION TO TRAVEL

       Pending before the Court is a Motion to Allow Defendant to Travel to Attend Funeral. (DE

# 44) The motion is granted. Therefore, the Defendant is allowed to travel to Searcy, Arkansas

and Romance, Arkansas, at 10:00 a.m. on Friday, November 30, 2018, and return to the Dallas

County Detention Center no later than 7:00 p.m. the same day, to attend the funeral of his

grandmother. Furthermore, the Defendant is to be released into the custody of his mother, Grace

Christian, and she will transport him to and from the funeral. All other conditions remain in effect.

       SO ORDERED this 29th day of November, 2018.

 



                                                     _____________________________________
                                                       UNITED STATES MAGISTRATE JUDGE
 
